


UNITED BANCSHARES, INC.
CHANGE IN CONTROL AGREEMENT

_______________________________________________________________________________________________________




THIS CHANGE IN CONTROL AGREEMENT ("Agreement") is made and entered into as of
this 21st day of February, 2012, by and between United Bancshares, Inc., an Ohio
corporation ("Holding Company"), The Union Bank Company, an Ohio state-chartered
bank ("Bank") and Diana Engelhardt (the "Employee") whose residence address is
5123 Wolf Run Dr., Erie, PA 16505.

W I T N E S S E T H:

WHEREAS, the Employee is employed by the Bank; and

WHEREAS, the Bank and Holding Company recognize the possibility that a change in
control of the Bank and/or Holding Company may occur and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of key management personnel to the
detriment of the Bank, the Holding Company and their respective shareholders;
and

WHEREAS, the Bank and Holding Company believe it is in the best interests of the
Bank and Holding Company to enter into this Agreement with the Employee in order
to assure continuity of management of the Bank and to reinforce and encourage
the attention and dedication of the Employee to his assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a change in control of the Bank and/or Holding Company; and

WHEREAS, the Bank and the Holding Company has approved and authorized the
execution of this Agreement with the Employee;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:

1.

TERM.  The term of this Agreement (the "Term") shall commence on the date first
set forth above (the "Effective Date"), and shall terminate upon the earliest
of: (i) the fifth (5th) anniversary of the Effective Date of this Agreement;
(ii) the payment of all Change in Control Payments due to the Employee
hereunder; or (iii) the termination of Employee’s employment under the
circumstances described in Section 2 which would cause the Employee not to be
eligible to receive a Change in Control payment hereunder; provided, however,
that the Term as set forth subparagraph (i) above shall automatically be
extended by five (5) years on each 5th anniversary of the Effective Date unless
either the Bank or Employee gives notice to the other at least 30 days prior to
the expiration of the Term (as it already may have been extended) that the Term
shall not be further extended.

2.

CHANGE IN CONTROL PAYMENT.

a.

Cause for Payment.  In the event that Employee remains employed by the Bank on
the closing date of any transaction constituting a Change in Control, or if the











--------------------------------------------------------------------------------

Employee’s employment by the Bank is terminated during a 90-day period prior to
the closing date of any transaction constituting a Change in Control for any
reason other than: (i) Cause; (ii) Employee’s voluntary termination of
employment without Good Reason; or (iii) the Employee's death, Employee shall be
entitled to receive the Change in Control Payment from the Bank as described in
this Section.

b.

Amount of Change in Control Payment.  Except as otherwise required by
subparagraph c. below, the amount of the Change in Control Payment to be paid to
the Employee shall be equal to 1.50 multiplied by the Employee's Base Amount.

c.

Reduction of Change in Control Payment.  In the event the Employee is to receive
other compensation or consideration, including, but not limited to, bonus
payments or acceleration of vesting of equity incentives, which would be
considered a parachute payment under Code section 280G and Treasury Regulations
issued thereunder as a result of a Change in Control resulting in a payment
pursuant to this Section 2, the Change in Control Payment made pursuant to
subparagraph b. above shall be reduced such that the sum of such other parachute
payments and the Change in Control Payment do not exceed 2.99 multiplied by the
Employee's Base Amount.

d.

Timing of Change in Control Payment.  The Change in Control Payment shall be
paid to the Employee at or simultaneously with the closing or consummation of
the transaction which constitutes the Change in Control; provided, however, that
in no event shall the payment be made any later than March 15th of the calendar
year immediately following the calendar year in which the Change in Control
occurs.

3.

TERMINATION OF OTHER AGREEMENTS/AT-WILL EMPLOYMENT.  This Agreement shall
supersede any other agreement, oral, written, implied or otherwise, pertaining
to the terms of employment of the Employee for the Bank and, if any such
agreement previously exists, such agreement shall hereinafter be considered null
and void.  Nothing in this Agreement shall be construed to limit or impair the
Bank's right to terminate Employee at will.

4.

DEFINITIONS.  For the purposes of this Agreement, the following words and
phrases shall have the meanings indicated:

a.

Base Amount.  "Base Amount" shall have the same definition as is provided to
that phrase under Code section 280G(b)(3)(A) and shall be interpreted in
accordance with Treasury Regulations issued thereunder.

b.

Board.  "Board" shall mean the Board of Directors of the Bank, or any individual
or committee designated by the Board to perform its obligations hereunder.

c.

Cause.  "Cause" shall mean, and is limited to, either:

i.

the continued willful refusal (other than a willful refusal resulting from
Employee's incapacity due to physical or mental illness) by Employee to
substantially perform such duties as are reasonably imposed on him by the Board;





- 2 -




--------------------------------------------------------------------------------



ii.

the willful and continued engagement by Executive in conduct which Employee
knows or reasonably should know is contrary to the best interests of the Bank,
as reasonably determined by the Board;

iii.

Employee’s conviction of, or plea of nolo contendre to, a felony which involves
moral turpitude or which materially impairs Employee’s ability to perform his
duties with the Bank; or

iv.

the Employee willfully engaging in conduct which violates any applicable law,
governmental regulation or governmental executive order, which could reasonably
be expected to subject the Bank to a material penalty or substantial damages
(for example, but without limitation thereto, sexual harassment or illegal
discrimination).

d.

Change in Control.  "Change in Control" means the occurrence of any of the
events described in paragraphs (i), (ii), and (iii) of this definition.  All of
such events shall be determined under and, even if not so indicated in the
following paragraphs of this definition, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

i.

A change in the ownership of the Bank and/or Holding Company (within the meaning
of Section 1.409A-3(i)(5)(v) of the Treasury Regulations).  In very general
terms, Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a
change in the ownership of the Bank and/or Holding Company occurs when a person
or more than one person acting as a group acquires outstanding voting securities
of the Bank and/or Holding Company that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Bank and/or Holding Company.

ii.

A change in the effective control of the Bank and/or Holding Company (within the
meaning of Section 1.409A-3(i)(5)(vi) of the Treasury Regulations).  In very
general terms, Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides
that a change in the effective control of the Bank and/or Holding Company occurs
either:

A.

when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank and/or
Holding Company possessing 30% or more of the total voting power of the stock of
the Bank and/or Holding Company; or








- 3 -




--------------------------------------------------------------------------------



B.

when a majority of members of the board of directors of either the Bank and/or
Holding Company is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
respective board prior to the date of the appointment or election.

iii.

A change in the ownership of a substantial portion of the assets of the Bank
and/or Holding Company (within the meaning of Section 1.409A-3(i)(5)(vii) of the
Treasury Regulations).  In very general terms, Section 1.409A-3(i)(5)(vii) of
the Treasury Regulations provides that a change in the ownership of a
substantial portion of the assets of the Bank and/or Holding Company occurs when
a person or more than one person acting as a group acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets from the Bank and/or Holding Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets (determined without regard to any
liabilities associated with such assets) of the Bank and/or Holding Company,
respectively, immediately prior to such acquisition or acquisitions.

e.

Code.  "Code" means the Internal Revenue Code of 1986, as amended.

f.

Disability. "Disability" means the Employee's physical or mental disability that
prevents the performance by the Employee of the Employee’s duties with the Bank
lasting (or likely to last, based on competent medical evidence presented to the
Bank) for a continuous period of six months or longer.  The reasoned and good
faith judgment of the Bank as to whether the Participant has a Disability shall
be final and shall be based on such competent medical evidence as shall be
presented to it by the Employee or by any physician or group of physicians or
other competent medical experts employed by the Employee or the Bank to advise
the Bank.

g.

Good Reason.  "Good Reason" shall mean, and is limited to:

i.

the voluntary termination of employment of the Employee within 90 days
following:

A.

any assignment to the Employee of any duties, functions or responsibilities that
are significantly different from, and result in a substantial and material
diminution of, the duties, functions or responsibilities that the Employee has
on the Effective Date;

B.

any requirement by the Bank that the Employee be based more than 50 miles from
Columbus Grove, Ohio; or








- 4 -




--------------------------------------------------------------------------------



C.

any material reduction in base salary or employee benefits (other than in
connection with a reduction generally applicable to similarly situated
employees); or

ii.

termination resulting from the Disability of the Employee.

5.

MISCELLANEOUS.

a.

Obligation of the Bank.  The Bank, and not the Board or any member thereof,
shall be liable for any and all claims made in connection with this Agreement
and for any and all payments to which Employee may be entitled under this
Agreement.  The Agreement shall be unfunded.

b.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, the heirs and legal representatives of Employee,
and the successors and assigns of the Bank, except that Employee may not assign
this Agreement.

c.

Modification.  This Agreement may not be changed, amended, or modified except by
a writing signed by both parties; provided, however, that any obligation arising
under this Agreement shall remain subject to the jurisdiction and ruling of any
bank regulatory authority, including, but not limited to, the Federal Deposit
Insurance Corporation and the Ohio Division of Financial Institutions, and upon
a proper exercise of regulatory authority by such entity or agency the
obligations in this Agreement will be decreased or eliminated so as to comply
with the judgment and rulings of such entity or agency.

d.

Notices.  Any notice, request, demand, waiver, consent, approval, or other
communication which is required to be or may be given under this Agreement shall
be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by a commercially reputable overnight delivery
service, delivery charges prepaid, to the parties at the addresses set forth
herein or to such other address as either party may designate from time to time
by notice to the other party sent in like manner.

e.

Governing Law.  This Agreement constitutes the entire agreement between the
parties and shall be governed by and construed in accordance with the laws of
the State of Ohio applicable to agreements made and to be performed solely
within such state.

f.

Tax Liability.  The Bank may withhold from any payment of benefits under this
Agreement, or from any other compensation payable to the Employee by the Bank,
such amounts as the Bank determines are reasonably necessary to pay any taxes
(and interest thereon) required to be withheld under applicable law.

g.

Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not be deemed to be a part of this Agreement or to
affect the construction or interpretation of this Agreement.

h.

No Mitigation.   The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment





- 5 -




--------------------------------------------------------------------------------

or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits after the date
of termination or otherwise.

i.

Confidentiality.  This Agreement shall be confidential, and Employee agrees not
to disclose the existence of this Agreement or its terms to anyone other than
Employee’s attorney and Employee’s financial and tax advisors.

(signature page immediately follows)





- 6 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
as of the day and year first above written.

THE UNION BANK COMPANY

 

EMPLOYEE

 

 

 

 

 

 

 

 

By:

/s/Heather Oatman

 

/s/Diana Engelhardt                                         

 

 

 

 

Its:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED BANCSHARES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Robert Dillhoff

 

 

 

 

 

 

Its:

Chairman of the Compensation Committee

 

 











The Union Bank Company

- 7 -

Change in Control Agreement

1928037.1


